Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 12/31/2018.
Status of Claims
This action is in reply to the amendments filed on 06/28/2022.
Claims 1-10, 12-18, and 21-22 are currently pending and have been examined.
Claims 1, 6-9, and 12-18 are amended.
Claims 21-22 are new.
Claims 11 and 19-20 are cancelled.
Claims 1-10, 12-18, and 21-22 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 06/28/2022 have been fully considered but they are not persuasive.
In response to the amendments to the drawings and specification, the drawing objections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 12-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PAT NO 10,816,973) in view of Kim (US PAT NO 01,726,303).
Regarding claim 1:
Jiang teaches:
A control system (control system 111) for a self-driving vehicle ("SDV") (fig. 1, autonomous vehicle 101 with control system 111), the control system comprising:
a plurality of processing resources (see at least figs. 1-3 showing various systems and units; examiner notes that the systems and unit inherently have processors within them.); 
and memory resources to store processing instructions (see at least figs. 1-3 showing various systems and units; examiner notes that the systems and unit inherently have memory for storing instructions within them.) and a set of localization maps (fig. 3, map and route localization 311);
wherein the plurality of processing resources execute the processing instructions to implement one of at least two modes for operating the SDV (As described, the decision system 110 may utilize subsystems for providing driving decisions including a deliberation subsystem 310 and an intuitive subsystem 320. [col 6, lines 58-60];), the processing instructions including
(i) a first set of processing instructions that are executable by at least a first processing resource of the plurality resources (fig. 3, deliberation subsystem 310) to implement a first mode in which the SDV is controlled using the set of localization maps (fig. 3, localization module 301;),
and (ii) a second set of processing instructions that are executable by at least a second processing resource (fig. 3, intuitive subsystem 320) to implement a second mode in which the SDV is controlled using a neural network component (The intuitive subsystem 320 may utilize a model-based approach to determine driving decisions. The model 124 may be of any suitable type of learning model that may implement any suitable learning techniques such as supervised, unsupervised, hybrid, active learning etc. In one embodiment, the model 124 may include a deep neural network model. The model 124 may reside on the vehicle, on a server, or on both. For example, the model 124 may reside on the vehicle (e.g. storage), but may work in conjunction with a model 124 on a server (e.g. via a wireless connection). [col 7, lines 8-18]).
Jiang does not explicitly teach, however Kim teaches:
wherein the plurality of processing resources execute the processing instructions to: receive an output from the first processing resource (a mode switching module [col 10, lines 4-5]), wherein the output is associated with a confidence level that is based on the localization map (select at least one N-th target confidence score for the N-th frame, corresponding to the scheduled route by referring to the integrated confidence map for testing and the route information, among the integrated confidence scores for testing [col 10, lines 5-9]), and select one of the at least two modes to operate the SDV (instructing a mode switching module [col 10, lines 4-5]) based on a comparison between the confidence level and a confidence threshold (determine whether the N-th target confidence score is larger than a threshold or not. [col 10, lines 9-11]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang to include the teachings as taught by Kim to provide “a learning method and a learning device for use with an autonomous vehicle; and more particularly, to the learning method and the learning device for switching modes of an autonomous vehicle based on an on-device standalone prediction to thereby achieve safety of an autonomous driving, and a testing method and a testing device using the same. [Kim, col 1, lines 21-27]”.
Regarding claim 2:
Jiang in view of Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the first processing resource is operable as part of a first control sub-system (fig. 3, deliberation subsystem 310),
and wherein the second processing resource is operable as part of a second control sub- system (fig. 3, intuitive subsystem 320), and wherein the first control sub-system is independent of the second control sub-system (fig. 3 shows that subsystems 310 and 320 are separate and distinct system.).
Regarding claim 3:
Jiang in view of Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources (switching module 313) execute the processing instructions to select one of the at least two modes to operate the SDV (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302. Based on the one or more types of data received, the switching module 313 may perform an analysis to determine which subsystem (deliberation or intuitive) to invoke. [col 7, lines 19-37]) based on a current location of the SDV (The analysis may determine various factors that may be weighted. The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another condition may include whether the environment is familiar to the system. For example, navigating a regular route may be more familiar, and thus, more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 19-37]; examiner notes that a current location would fall under "environmental condition" of the applied art.).
Regarding claim 4:
Jiang in view of Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources (switching module 313) execute the processing instructions to select one of the at least two modes to operate the SDV (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302. Based on the one or more types of data received, the switching module 313 may perform an analysis to determine which subsystem (deliberation or intuitive) to invoke. [col 7, lines 19-37]) based on at least a portion of a planned route or location for the SDV (Accordingly, the deliberation subsystem 310 may be invoked when driving within a particular type of environment such as a complex driving environment, or unfamiliar or new environments. The intuitive subsystem 320 may also be invoked based on the determined set of driving or environment conditions. For example, the intuitive subsystem 320 may be invoked in less complex driving conditions, or when driving within a particular type of environment such as a familiar or known environment. When determining whether to switch between subsystems, the switching module 313 may consider various thresholds. For example, a complexity threshold may determine the number of objects surrounding the vehicle and based on the number of objects determine whether to switch between subsystems. For instance, if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310. [col 7, lines 38-55]).
Regarding claim 5:
Jiang in view of Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources (switching module 313) execute the processing instructions to select one of the at least two modes to operate the SDV (Based on the one or more types of data received, the switching module 313 may perform an analysis to determine which subsystem (deliberation or intuitive) to invoke. [col 7, lines 22-25]) based on at least one of a pickup or destination location for a passenger of the SDV (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302. [col 7, lines 19-22]; examiner notes that the pickup or destination location would be a part of the route information 311.).
Regarding claim 12:
Jiang teaches:
A method for operating a self-driving vehicle ("SDV") (FIG. 5 is an example flow diagram illustrating a method of invoking a driving decision subsystem according to an embodiment of the disclosure. Process 500 may use processing logic which may include software, hardware, or a combination thereof. For example, process 500 may be performed by a system (e.g. systems 100 or 300), or a computing device or device. [col 9, lines 6-12]), the method being implemented by one or more processing resources of the SDV (process 500 may be performed by a system (e.g. systems 100 or 300) [col 9, lines 6-12]) and comprising: 
(a) obtaining a current location of the SDV (In 501, the system may receive one or more types of data during operation of the vehicle. The one or more types of data may include at least perception data of a driving environment surrounding the vehicle. The one or more types of data may also include location information of the vehicle, or map or real-time traffic information. [col 9, lines 13-19]); 
(c) selecting, based on a current location of the SDV (In 502, the system may provide autonomous driving control for the vehicle using a decision system. The decision system may switch between a deliberation subsystem and an intuitive subsystem based on an analysis of the one or more types of data. The analysis of the one or more types of data may include determining whether a familiarity threshold of the driving environment is satisfied. If the familiarity threshold is satisfied the decision system may invoke the intuitive subsystem, and if the familiarity threshold is not satisfied the decision system may invoke the deliberation subsystem. [col 9, lines 20-29]) [and a comparison between the confidence level and a confidence threshold], one of 
(i) an autonomous localization mode, utilizing a localization map that is stored with or accessible to the SDV, to autonomously operate the SDV (fig. 3, deliberation subsystem 310; fig. 3, localization module 301), 
or (ii) an autonomous neural network mode, using a neural network component that implements one or more machine learning models to autonomously operate the SDV (fig. 3, intuitive subsystem 320; The intuitive subsystem 320 may utilize a model-based approach to determine driving decisions. The model 124 may be of any suitable type of learning model that may implement any suitable learning techniques such as supervised, unsupervised, hybrid, active learning etc. In one embodiment, the model 124 may include a deep neural network model. The model 124 may reside on the vehicle, on a server, or on both. For example, the model 124 may reside on the vehicle (e.g. storage), but may work in conjunction with a model 124 on a server (e.g. via a wireless connection). [col 7, lines 8-18]); 
and (d) autonomously operating the SDV on at least a segment of a planned route using the selected one of the autonomous localization mode (fig. 5, step 503) or the autonomous neural network mode (fig. 5, step 504).
Jiang does not explicitly teach, however Kim teaches:
(b) receiving an output from a first processing resource that implements an autonomous localization mode that utilizes a localization map to autonomously operate the SDV (a mode switching module [col 10, lines 4-5]), wherein the output is associated with a confidence level that is based on the localization map (select at least one N-th target confidence score for the N-th frame, corresponding to the scheduled route by referring to the integrated confidence map for testing and the route information, among the integrated confidence scores for testing [col 10, lines 5-9]),
and a comparison between the confidence level and a confidence threshold (determine whether the N-th target confidence score is larger than a threshold or not. [col 10, lines 9-11]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang to include the teachings as taught by Kim to provide “a learning method and a learning device for use with an autonomous vehicle; and more particularly, to the learning method and the learning device for switching modes of an autonomous vehicle based on an on-device standalone prediction to thereby achieve safety of an autonomous driving, and a testing method and a testing device using the same. [Kim, col 1, lines 21-27]”.
Regarding claim 13:
Jiang in view of Kim teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
wherein the confidence level is based on whether a localization map for the current location of the SDV is accurate (The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another condition may include whether the environment is familiar to the system. For example, navigating a regular route may be more familiar, and thus, more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 26-37]; the switching module 313 may determine whether to switch subsystems based on the availability of rules. [col 7, lines 56-58]; examiner notes that Jiang establishes that the condition and/or availability of map data would be considered as part of its determination as minimal map data would be less accurate and missing map info would not provide the rules required for localization.).
Regarding claim 14:
Jiang in view of Kim teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
wherein the confidence level is based on whether a localization map along a remainder of the planned route from the current location is accurate (The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another condition may include whether the environment is familiar to the system. For example, navigating a regular route may be more familiar, and thus, more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 26-37]; the switching module 313 may determine whether to switch subsystems based on the availability of rules. [col 7, lines 56-58]; examiner notes that Jiang establishes that the condition and/or availability of map data would be considered as part of its determination as minimal map data would be less accurate and missing map info would not provide the rules required for localization.).
Regarding claim 17:
Jiang in view of Kim teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
while the SDV is operating on the planned route (if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310 [col 7, lines 52-55]; examiner notes that the cited portion indicates that the switches are made in real time while the vehicle is in operation.), switching as between one of the autonomous localization mode and the autonomous neural network mode (In 502, the system may provide autonomous driving control for the vehicle using a decision system. The decision system may switch between a deliberation subsystem and an intuitive subsystem based on an analysis of the one or more types of data. The analysis of the one or more types of data may include determining whether a familiarity threshold of the driving environment is satisfied. If the familiarity threshold is satisfied the decision system may invoke the intuitive subsystem, and if the familiarity threshold is not satisfied the decision system may invoke the deliberation subsystem. [col 9, lines 20-29]), based on the current location of the SDV relative to a boundary of a region (Accordingly, the deliberation subsystem 310 may be invoked when driving within a particular type of environment such as a complex driving environment, or unfamiliar or new environments [col 7, lines 38-41]; examiner notes that new environments would include an area that the vehicle has either not been to before or has no mapping data for. Therefore, this new area would define a boundary that separates the mapped location with the unmapped location.) that is covered by the localization map (fig. 3, map and route information 311).
Regarding claim 18:
Jiang teaches:
A non-transitory computer-readable medium that stores instructions (fig. 3, decision system 110 inherently has a medium to store instructions on.) for execution by a set of processing instructions that are resident on a self-driving vehicle ("SDV") (fig. 1, decision system 110 are within autonomous vehicle 101.) to cause the SDV to perform operations (fig. 3, control module 305, control system 111) that include: 
(a) obtaining a current location (In 501, the system may receive one or more types of data during operation of the vehicle. The one or more types of data may include at least perception data of a driving environment surrounding the vehicle. The one or more types of data may also include location information of the vehicle, or map or real-time traffic information. [col 9, lines 13-19]); 
(c) selecting, based on a current location of the SDV (In 502, the system may provide autonomous driving control for the vehicle using a decision system. The decision system may switch between a deliberation subsystem and an intuitive subsystem based on an analysis of the one or more types of data. The analysis of the one or more types of data may include determining whether a familiarity threshold of the driving environment is satisfied. If the familiarity threshold is satisfied the decision system may invoke the intuitive subsystem, and if the familiarity threshold is not satisfied the decision system may invoke the deliberation subsystem. [col 9, lines 20-29]) [and a comparison between the confidence level and a confidence threshold], one of 
(i) an autonomous localization mode, utilizing a localization map that is stored with or accessible to the SDV, to autonomously operate the SDV (fig. 3, deliberation subsystem 310; fig. 3, localization module 301), 
or (ii) an autonomous neural network mode, using a neural network component that implements one or more machine learning models to autonomously operate the SDV (fig. 3, intuitive subsystem 320; The intuitive subsystem 320 may utilize a model-based approach to determine driving decisions. The model 124 may be of any suitable type of learning model that may implement any suitable learning techniques such as supervised, unsupervised, hybrid, active learning etc. In one embodiment, the model 124 may include a deep neural network model. The model 124 may reside on the vehicle, on a server, or on both. For example, the model 124 may reside on the vehicle (e.g. storage), but may work in conjunction with a model 124 on a server (e.g. via a wireless connection). [col 7, lines 8-18]); 
and (d) autonomously operating the SDV on at least a segment of a planned route using the selected one of the autonomous localization mode (fig. 5, step 503) or the autonomous neural network mode (fig. 5, step 504).
Jiang does not explicitly teach, however Kim teaches:
(b) receiving an output from a first processing resource that implements an autonomous localization mode that utilizes a localization map to autonomously operate the SDV (a mode switching module [col 10, lines 4-5]), wherein the output is associated with a confidence level that is based on the localization map (select at least one N-th target confidence score for the N-th frame, corresponding to the scheduled route by referring to the integrated confidence map for testing and the route information, among the integrated confidence scores for testing [col 10, lines 5-9]),
and a comparison between the confidence level and a confidence threshold (determine whether the N-th target confidence score is larger than a threshold or not. [col 10, lines 9-11]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang to include the teachings as taught by Kim to provide “a learning method and a learning device for use with an autonomous vehicle; and more particularly, to the learning method and the learning device for switching modes of an autonomous vehicle based on an on-device standalone prediction to thereby achieve safety of an autonomous driving, and a testing method and a testing device using the same. [Kim, col 1, lines 21-27]”.
Claims 6-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PAT NO 10,816,973) in view of in view of Kim (US PAT NO 01,726,303) in further view of Ramezani (US PAT NO 10,394,243).
Regarding claim 6:
Jiang in view of Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang does not explicitly teach that each processing resource is always generating an output as the decision of which processing method to be used is decided before the process is run, not chosen after. However, Jiang does state that processes are capable of being run in parallel (“Moreover, some operations may be performed in parallel rather than sequentially.” [col 12, lines 6-7]) so therefore it would be within the scope of one having ordinary skill in the art to have either chosen to only run the selected process (to save on computing energy) or run both in parallel to have both calculations ready to have a more responsive system able to switch more quickly. However, Ramezani explicitly teaches calculating multiple processes in parallel and then choosing the desired process after.
Jiang in view of Kim does not explicitly teach, however Ramezani teaches:
wherein the plurality of processing resources execute the processing instructions (fig. 1, motion planner 140 showing normal path plan generator 145 and safe path plan generator 146 working in parallel.; According to embodiments, the motion planner 140 may include a normal path plan generator 145, a safe path plan generator 146, and a hybrid path plan generator 147 to generate the decisions 142 in the form of one or more path plans. [col 10, lines 55-59]) to repeatedly (The computing device may similarly perform and repeat blocks (1110), (1115), and (1120) indefinitely or as necessary. [col 30, lines 23-25]) receive a plurality of output from the first processing resource executing the first set of processing instructions (normal path generator 145) and the second processing resource executing the second set of processing instructions (safe path planner 146).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang in view of Kim to include the teachings as taught by Ramezani to provide a secondary decision making calculation to provide a backup option should the need arise to make a quick switch due to a lack of response from the other process or the secondary system produces a more advantageous result.
Regarding claim 7:
Jiang in view of Kim and Ramezani teach all the limitations of claim 6, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources implement the first mode (FIG. 4 is an example process flow diagram of invoking rule-based or model-based decision making according to an embodiment of the disclosure. Diagram 400 shows a process flow of a system (e.g. system 100, 300) providing driving control. The system may operate a vehicle 401 (e.g. autonomously) by implementing an invoked decision system such as a deliberation system 310 (or deliberation mode), which may use rule-based decision making 405 [col 8, lines 43-50])
while using an output of the first processing resource executing the first set of processing instructions to generate a first set of control instructions for operating the SDV (fig. 5, step 503).
Ramezani further teaches:
wherein the plurality of processing resources implement the first mode (fig. 11, step 1120 (receive updated normal path)) by discarding a particular output of the second processing resource executing the second set of processing instructions (after the computing system generates the updated hybrid operation path plan (or in response to receiving the updated set of signals), the computing device may discard the safe path plan of the original hybrid operation path plan. [col 30, lines 19-23]), while using another output of the first processing resource executing the first set of processing instructions to generate a first set of control instructions for operating the SDV (If a valid updated normal path plan is received (“YES”), processing may return to block 1105 in which the computing system may generate, based on an updated set of signals descriptive of an updated current state of the environment in which the autonomous vehicle is operating, an updated hybrid operation path plan having an additional time period and comprising an updated normal path plan and an updated safe path plan. The updated normal path plan is intended to move the autonomous vehicle toward the destination during a first portion of the additional time period [col 30, lines 6-15]).
Regarding claim 8:
Jiang in view of Kim and Ramezani teach all the limitations of claim 6, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources implement the second mode (FIG. 4 is an example process flow diagram of invoking rule-based or model-based decision making according to an embodiment of the disclosure. Diagram 400 shows a process flow of a system (e.g. system 100, 300) providing driving control. The system may operate a vehicle 401 (e.g. autonomously) by implementing an invoked decision system such as a deliberation system 310 (or deliberation mode), which may use rule-based decision making 405, an intuitive system 320 (or intuitive mode), which may use model-based decision making 406 as described above. [col 8, lines 43-53])
while using the output of the second processing resource executing the second set of processing instructions to generate a second set of control instructions for operating the SDV (fig. 5, step 504).
Ramezani further teaches:
wherein the plurality of processing resources implement the second mode (fig. 11, step 1120 (no path leading to step 1130)) by discarding (examiner notes that by determining the that normal path plan is deficient it would inherently discard it as it decides to implement the safe path plan.) a particular output of the first processing resource executing the first set of processing instructions, while using another output of the second processing resource executing the second set of processing instructions to generate a second set of control instructions for operating the SDV (If a valid updated normal path plan is not received (“NO”), the computing device may, at block 1125, continue to cause the autonomous vehicle to follow the normal path plan until the first portion of the time period expires (“NO”). Upon expiration of the first portion of the time period (“YES”), the computing device may cause (block 1130) the autonomous vehicle to follow the safe path plan. [col 30, lines 26-32]).
Regarding claim 9:
Jiang in view of Kim and Ramezani teach all the limitations of claim 8, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources switch from the second mode to the first mode (The system may include a framework that allows a decision system to switch between a deliberate rule-based decision framework and an intuitive machine-learning model-based decision framework. [col 2, lines 15-18])
and by switching from using the output of second processing resource executing the second set of processing instructions to generate the second set of control instructions to using the output of the first processing resource executing the first set of processing instructions to generate a third set of control instructions for operating the SDV (see at least fig. 4 where the system analyzes data 403 to choose to switch between methods 405 and 406.).
Ramezani further teaches:
by switching from discarding the particular output of the first processing resource to discarding the other output of the second processing resource (when moving from one method to the other method one would inherently have to go from discarding one output to discarding the other output. Examiner also notes that this is a reversal of going from discarding the second output to discarding the first output which would be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP 2144.04(VI)(A).), and by switching from using the other output of second processing resource executing the second set of processing instructions to generate the second set of control instructions to using the particular output of the first processing resource executing the first set of processing instructions to generate a third set of control instructions for operating the SDV (when moving from one method to the other method one would inherently have to go from using one output to using the other output. Examiner also notes that this is a reversal of going from using the first output to using the second output which would be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP 2144.04(VI)(A).).
Regarding claim 10:
Jiang in view of Kim and Ramezani teach all the limitations of claim 9, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources switch from the first mode to the second mode while the SDV is continuously operational on a trip (if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310 [col 7, lines 52-55]; examiner notes that the cited portion indicates that the switches are made in real time while the vehicle is in operation.).
Regarding claim 15:
Jiang in view of Kim teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
while the SDV is operating on the planned route (examiner notes that this process is constantly run while the vehicle is moving along the route.), a respective output from a corresponding control sub-system of the autonomous localization mode (fig. 3, output of deliberation subsystem 310) and the autonomous neural network mode (fig. 3, output of intuitive subsystem 320).
Jiang does not explicitly teach that each processing resource is always generating an output as the decision of which processing method to be used is decided before the process is run, not chosen after. However, Jiang does state that processes are capable of being run in parallel (“Moreover, some operations may be performed in parallel rather than sequentially.” [col 12, lines 6-7]) so therefore it would be within the scope of one having ordinary skill in the art to have either chosen to only run the selected process (to save on computing energy) or run both in parallel to have both calculations ready to have a more responsive system able to switch more quickly. However, Ramezani explicitly teaches calculating multiple processes in parallel and then choosing the desired process after.
Jiang in view of Kim does not explicitly teach, however Ramezani teaches:
repeatedly receiving (The computing device may similarly perform and repeat blocks (1110), (1115), and (1120) indefinitely or as necessary. [col 30, lines 23-25]), while the SDV is operating on the planned route, a respective output from a corresponding control sub-system of the (fig. 1, motion planner 140 showing normal path plan generator 145 and safe path plan generator 146 working in parallel.; According to embodiments, the motion planner 140 may include a normal path plan generator 145, a safe path plan generator 146, and a hybrid path plan generator 147 to generate the decisions 142 in the form of one or more path plans. [col 10, lines 55-59]) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang in view of Kim to include the teachings as taught by Ramezani to provide a secondary decision making calculation to provide a backup option should the need arise to make a quick switch due to a lack of response from the other process or the secondary system produces a more advantageous result.
Regarding claim 16:
Jiang in view of Kim and Ramezani teaches all the limitations of claim 15, upon which this claim is dependent.
Jiang further teaches:
wherein (d) includes controlling the SDV using the respective output of the corresponding control sub-system for the selected one of the autonomous localization mode (fig. 5, step 503) or the autonomous neural network mode (fig. 5, step 504).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PAT NO 10,816,973) in view of in view of Kim (US PAT NO 01,726,303) in further view of Wilson (US PUB NO 2019/0101622).
Regarding claim 21:
Jiang in view of Kim teach all the limitations of claim 1, upon which this claim is dependent.
Jiang in view of Kim doesn’t explicitly teach, however Wilson teaches:
wherein the plurality of processing resources execute the processing instructions to: receive sensor data descriptive of an environment of the SDV (The clutter map management function 116 is performed by the data processing system 106 to update the base clutter map based on a second data collection and the motion of the mobile platform 108 detected by the motion sensor 104. Because the mobile platform 108 is in motion, two clutter maps generated based on the first and second data collections alone would show a particular object as being detected as two separate objects. Accordingly, for the second data collection and any subsequent data collections, the clutter map management function 116 receives the platform motion data for the mobile platform 108 when the second data collection (or subsequent data collections) occurs. The platform motion data indicates the position and orientation of the mobile platform 108 at the time of the second data collection relative to the fixed reference point or coordinate system. In one suitable implementation, the fixed reference point is a position and direction of the mobile platform 108 when the first data collection is collected to generate the base clutter map. [0024]); 
and wherein the confidence level for the output is based on a comparison between the sensor data descriptive of the environment of the autonomous vehicle (a confidence level of data associated with portions of the environment that have been detected previously by the radar sensor 102, and/or to remove data associated with a portion of the environment that is no longer within range of the radar sensor 102. [0024]) and the localization maps (The platform motion data indicates the position and orientation of the mobile platform 108 at the time of the second data collection relative to the fixed reference point or coordinate system. [0024]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang in view of Kim to include the teachings as taught by Wilson to provide “a radar system for a mobile platform is provided. The radar system includes a radar sensor configured to collect data associated with an environment through which the mobile platform moves, and a motion sensor configured to detect motion of the mobile platform. The radar system also includes a processor configured to generate a base clutter map based on a first data collection by the radar sensor, and update the base clutter map based on a second data collection and the motion of the mobile platform detected by the motion sensor. [Wilson, 0005]” which solves the problems of previous systems that “develop clutter maps that enable the system to distinguish between ground clutter and moving objects. This detection method fails, however, if the radar is mobile. When the platform moves, the environment changes and the prior clutter map is invalid. For example, when the platform moves along the ground, the undulations in the terrain change, thereby invalidating the previously computed clutter map. [Wilson, 0004]”
Regarding claim 21:
Jiang in view of Kim and Wilson teach all the limitations of claim 21, upon which this claim is dependent.
Wilson further teaches:
wherein the plurality of processing resources execute the processing instructions to: identify an update to the localization maps based on the sensor data descriptive of the environment of the SDV (updating the base clutter map further includes adding new data associated with a portion of the environment that is newly within range of the radar sensor 102, [0033]); 
and determine the confidence level for the output based on the update (and increasing a confidence level of data associated with portions of the environment that have been detected previously by the radar sensor 102. [0033]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665